Fourth Court of Appeals
                               San Antonio, Texas
                                    February 27, 2019

                                   No. 04-18-00763-CR

                                 Alton Darrell BROWN,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CR-9276
                      The Honorable Mark Luitjen, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to file brief is hereby GRANTED. The
appellant’s brief is due on March 14, 2019.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court